FILED
                              NOT FOR PUBLICATION                           DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XIAO LIN ZHU,                                    No. 12-72954

               Petitioner,                       Agency No. A098-215-527

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Xiao Lin Zhu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings held in absentia. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Zhu’s motion to reopen as

untimely and number-barred where the successive motion was filed more than six

years after her removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Zhu

failed to present sufficient evidence of changed circumstances in China to qualify

for the regulatory exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii),

or the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                      12-72954